Case: 2:18-cv-01722-EAS-CMV Doc #: 36 Filed: 06/15/21 Page: 1 of 3 PAGEID #: 200




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

RONALD FULLER,

               Plaintiff,
                                                       Case No. 2:18-cv-1722
                                                       Chief Judge Edmund A. Sargus, Jr.
       v.                                              Magistrate Judge Chelsey M. Vascura

LAKESHORE FINANCIAL, LLC, et al.,

               Defendants.


                              REPORT AND RECOMMENDATION

       After the Court entered default Judgment in the amount of $41,988.88 against

Defendants, Lakeshore Financial LLC and Joel Williams, Plaintiff served discovery requests

targeted to ascertain basic financial information to aid in execution of judgment. When

Defendants failed to respond to those requests, Plaintiff moved under Federal Rule of Civil

Procedure 69 for an order compelling Defendants’ responses. The Court granted Plaintiff’s

Motion and Ordered Defendants to respond to the discovery requests by September 28, 2020.

Defendants failed to respond, prompting Plaintiff to file the subject Motion for Contempt. (ECF

No. 33.) The Court noticed this case for a June 14, 2021 hearing on Plaintiff’s Motion for

Contempt. Plaintiff’s counsel appeared at the June 14, 2021 hearing, but Defendants did not.

       Federal Rule of Civil Procedure 37(b)(2) sets forth a laundry list of sanctions for failure

to comply with a discovery order, including “treating as contempt of court the failure to obey any

order except an order to submit to a physical or mental examination.” Fed. R. Civ. P.

37(b)(2)(A)(vii).
Case: 2:18-cv-01722-EAS-CMV Doc #: 36 Filed: 06/15/21 Page: 2 of 3 PAGEID #: 201




        Based upon Plaintiff’s Motion for Contempt (ECF No. 33), the attached exhibit (ECF No.

18-1722), and counsel’s representations at the June 14, 2021 hearing, the undersigned finds that

Defendants have violated the Court’s August 28, 2020 Order (ECF No. 32) by failing to respond

to Plaintiff’s discovery requests. It is therefore RECOMMENDED that Defendants be held in

contempt and that a fine of $100.00 PER DAY be imposed on Defendants until they comply

with the Court’s Order to produce responses to Plaintiff’s written discovery. It is further

RECOMMENDED that Defendants be ordered to pay the attorney’s fees and costs Plaintiff

reasonably incurred in connection with its Motion for Contempt and June 14, 2021 hearing.

Finally, it is RECOMMENDED that the daily-fine sanction not be imposed should Defendants

comply with the Court’s August 28, 2020 Order (ECF No. 32) compelling discovery by July 15,

2021.

         The United States Marshal is DIRECTED to serve this Report and Recommendation on

Defendant Joel Williams by personal service. Plaintiff’s counsel represented that Mr. Williams’

last known address is 10315 Pineshadow Dr., Building 13, Apt. 102, Charlotte, NC. 28262. The

Clerk is DIRECTED to send a copy of this Report and Recommendation via regular and

certified mail to Lakeshore Financial, LLC, 3137 Amity Court, Suite 100 Charlotte NC,

28215-5766. The Clerk is also DIRECTED to email a copy of this Report and Recommendation

to LSFinancial17@gmail.com.

                                   PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo



                                                      2
Case: 2:18-cv-01722-EAS-CMV Doc #: 36 Filed: 06/15/21 Page: 3 of 3 PAGEID #: 202




determination of those portions of the Report or specified proposed findings or

recommendations to which objection is made. Upon proper objections, a Judge of this Court

may accept, reject, or modify, in whole or in part, the findings or recommendations made

herein, may receive further evidence or may recommit this matter to the Magistrate Judge with

instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                     3
